 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ROBERT LUCERO,                             Case No. 1:18-cv-01448-LJO-SAB

12                  Plaintiff,                         ORDER DISREGARDING NOTICE OF
                                                       WITHDRAWAL
13          v.
                                                       (ECF No. 10)
14   ANTHONY ROBERT PENNELLA, et al.,

15                  Defendants.

16

17         Manuel Robert Lucero (“Plaintiff”), proceeding pro se and informa pauperis, filed this

18 civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Along with his complaint,

19 Plaintiff filed a motion for the appointment of the U.S. Marshal Service for the service of
20 pleadings, and a motion for issuance of CM/ECF login credentials. (ECF Nos. 3, 4.) On

21 October 22, 2018, the Court granted Plaintiff’s motion for appointment of the U.S. Marshal for

22 service of pleadings, however the order specified that that the Court will only direct service of

23 process after Plaintiff’s complaint has been screened and found to state a cognizable claim for

24 relief. (ECF No. 6.) Additionally, the Court denied Plaintiff’s motion for permission to file

25 documents in this matter through the CM/ECF system. (Id.)

26         On October 29, 2018, Plaintiff filed a motion to amend order, which the Court construed

27 as a motion for reconsideration of the Court’s order issued October 22, 2018. (ECF No. 8.) The

28 motion to amend was denied on November 2, 2018. (ECF No. 9.) On November 5, 2018,


                                                   1
 1 Plaintiff filed a notice of withdrawal of the motion to amend the order, however, since the Court

 2 has already decided the motion to amend Plaintiff’s motion to withdraw is moot. Accordingly,

 3 IT IS HEREBY ORDERED that Plaintiff’s notice of withdrawal of the motion to amend is

 4 DISREGARDED.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     November 7, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
